IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

AMOS HOYT,                               NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4803

KAVEIL SCOTT, ASSISTANT
WARDEN,

     Respondent.
___________________________/

Opinion filed August 5, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Amos Hoyt, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.